Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/24/21 was submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Reasons for Allowance
	Claims 1-9,11-14,16-20 and 23-30 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Contente (US 6796973 B1); and Cattanach (US 4848363 A).  	As to independent claim 1, Contente teaches a hygiene product, comprising: 	a menstrual cup 40 (vaginal discharge collection device 40 Fig.9-10,Col.10,ll.26), including: 		a cup body 44 (Fig.9-10,Col.10,ll.29) having a cup wall (wall Fig.9-10,Col.10,ll.30) with an inner surface (interior surface Fig.10) defining a receiving space 49/42 (inner surface of wall defining collection space 49 and/or reservoir 42 Fig.9-10,Col.10,ll.31-32), the cup body 44 including: a first end (top end Fig.9-10 and a second end (bottom end Fig.10); an opening (within top circular rim 41 Fig.9,Col.10,ll.28-29) into the receiving space (49 and/or 42 Fig.9) at the first end (top Fig.10), the opening having an edge (at rim 41, Fig.9-10;Col.10,ll.28-29); and a bottom (lower portion of cup 44 Fig.10) opposite the opening (within 41 Fig.9-10) at the second end (lower) of the cup body 44 (Fig.10),  wherein the cup body 44 has a generally conical shape (Fig.10), tapering towards the bottom (Fig.10) and terminating in a tip (Fig.10).

    PNG
    media_image1.png
    253
    453
    media_image1.png
    Greyscale
 
 	Cattanach teaches a hygiene product comprising: a menstrual cup (vaginal collection device 1 Fig.2,Col.3,ll.35 for collecting menses Col.1,ll.43-44,49-50), (thus in the same field of endeavor for the same purpose and function) including: a cup body 3 (Fig.1-2,Col.3,ll.36), wherein the cup body 3 is rotationally asymmetric and a central axis (alpha Fig.2) of the cup body is curved (elongate, curving inwardly, projecting laterally to end, tapering inwardly from rim 5 to end 10) Fig.2;Col.3,ll.42-49); in order to provide a receptacle that is constructed and arranged within the vagina so that the opening faces upstream toward the cervix and the collection chamber extends downstream therefrom so that discharged fluid flows through the inlet opening and is collected in the chamber Col.1,ll.54-59; where the receptacle/chamber of the cup body is elongate to extend along the vagina during use Col.2,ll.12-14.

	As to independent claims 26 and 28, Contente teaches a hygiene product, comprising: 	a menstrual cup 40 (vaginal discharge collection device 40 Fig.9-10,Col.10,ll.26), including:a cup body 44 (Fig.9-10,Col.10,ll.29) having a cup wall (wall Fig.9-10,Col.10,ll.30) with an inner surface (interior surface Fig.10) defining a receiving space 49/42 (inner surface of wall defining collection space 49 and/or reservoir 42 Fig.9-10,Col.10,ll.31-32), the cup body 44 including: a first end (top end Fig.9-10 and a second end (bottom end Fig.10); an opening (within top circular rim 41 Fig.9,Col.10,ll.28-29) into the receiving space (49 and/or 42 Fig.9) at the first end (top Fig.10), an edge around the opening (at rim 41, Fig.9-10;Col.10,ll.28-29); and a bottom (lower portion of cup 44 Fig.10) opposite the opening (within 41 Fig.9-10) at the second end (lower) of the cup body 44 (Fig.10), wherein the cup body 44 has a generally conical shape (Fig.10), tapering towards the bottom (Fig.10) and terminating in a tip (Fig.10);   		(as per claim 26,28) wherein the tip is a solid portion of material with a conical shape integral with the cup wall as a thickening in the cup wall tip (as formed of same material and integral therewith and compressible as made of elastomer, polymer, or rubber, thus necessarily capable of being gripped for removal of cup body Col.7,ll.61-67; e.g., as tip/tab 68 integral formed with cup body 64 and grasped to remove device 60 from vaginal canal Fig.13 Col.11,ll.67-Col.12,ll.3; ; and where any embodiment can be modified according to the disclosure Col.23,ll.27-32); and (as per claim 28) wherein the cup wall includes structuring (as tip/tab 68 only in a region of the tip (Fig.13 as presented above).
 	Cattanach teaches a hygiene product comprising: a menstrual cup (vaginal collection device 1 Fig.2,Col.3,ll.35 for collecting menses Col.1,ll.43-44,49-50), (thus in the same field of endeavor for the same purpose and function) including: a cup body 3 (Fig.1-2,Col.3,ll.36), wherein the cup body 3 is rotationally asymmetric and a central axis (alpha Fig.2) of the cup body is curved (elongate, curving inwardly, projecting laterally to end, tapering inwardly from rim 5 to end 10) Fig.2;Col.3,ll.42-49); in order to provide a receptacle that is constructed and arranged within the vagina so that the opening faces upstream toward the cervix and the collection chamber extends downstream therefrom so that discharged fluid flows through the inlet opening and is collected in the chamber Col.1,ll.54-59; where the receptacle/chamber of the cup body 
 	However, as to independent claim 1, Contente and/or Cattanach fail to teach or fairly suggest: 	wherein both the inner surface and the outer shell surface transition as a smooth structure without kinks into the tip,  	wherein the inner contour and the outer contour smoothly diverge in the region of the tip to form a thickened region of the cup wall, wherein the thickened region of the cup wall forms the tip of the cup body.

	However, as to independent claim 26, Contente and/or Cattanach fail to teach or fairly suggest wherein:  		an edge around the opening having a reinforcement including a thickening of the cup wall; and 	 	the cup wall and the edge around the opening are a uniform silicone material for providing a shape stability of the edge and for maintaining a non-collapsed state of the cup wall, so that a position of the cup body is held by the edge in combination with the cup wall.

	However, as to independent claim 28, Contente and/or Cattanach fail to teach or fairly suggest wherein the cup wall includes structuring implemented as a plurality of projections distributed over a circumferential portion on the outer shell surface only in a region of the tip.

	As further presented on pages 8-16 of the 12/16/21 RCE Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify Contente and/or Cattanach to provide the above combination of elements.  One of skill would not have been motivated to modify the teachings of Contente and/or Cattanach to provide the above combination elements and arrangement, where Contente and/or Cattanach fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781